Opinion op the Court by
Judg-e Peters :
Appellee, a creditor of appellant, with an execution against his estate, and a return of no property found, sought by this proceeding to subject a portion of his salary due to him from the board of trustees of Nicholasville for his services as marshal of said toyvn *41to tbe satisfaction of tbe debt, and tbe only question in tbe case is can tbis claim under See. 474, Civil Code, be subjected in eqüity to tbe payment of said debt.

Messiah, for appellant.


Brown & Pryor, for appellee.

Tbis case in analogy, and principle, is tbe same as tbe cases of Webb v. McCauley, 3 Bush, 8, and Divine v. Harvie, 7 Mon., 439, and for tbe reasons therein stated tbe claim, or demand of appellant is not liable to attachment, and appropriation as sought to be made.
Wherefore, tbe judgment is reversed, and tbe cause remanded, with directions to dismiss appellee’s petition so far as it seeks tbe unpaid salary of appellant as marshal of said town to be applied to tbe payment of bis debt and for further proceedings not inconsistent with tbis opinion.